DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-27-22  has been entered.
 
Claim Rejections - 35 USC § 103
Claim(s) 23-31, 34-38, 41, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013098957 in view of Lisan (2016/0106147) and Colard (Technical Report March 2011.
Claim 23, WO’957 teaches a filter component comprising a plug 25 (English machine translation p3 ¶4 L5) of filter material (i.e. acetate; English machine translation p3 ¶4 L6) comprising a body (i.e. tubular structure Fig4) of a first filtering material (i.e. acetate [ = cellulous acetate]; English machine translation p3 ¶4 L6) and at least one element 28 (i.e. tubular structure Fig4) of a second filtering material including cotton fibers (English machine translation p3 ¶4 L5), wherein the first material (i.e. acetate) is different from the second material (i.e. cotton) and the at least one element 28 of the second filtering material is inserted in the body of the first filtering material (Fig4; English machine translation p3 ¶3-4).
Claim 23, WO’957 does not teach that a volume ratio between a volume of the at least one element of the second filtering material and a volume of the plug is comprised between 0.45 and 0.65.
Lisan teaches a filter component comprising a plug of filter material (i.e. acetate ¶43 ¶59) comprising a body 1 (i.e. tubular structure Fig1) of a first filtering material (i.e. acetate ¶43) and at least one open element 2 (i.e. tubular structure Fig1) which is a bore through the body 1. The numerical value for a volume of body 1 (when the height of the tube is a constant of 1), using a diameter of 7.8mm, equals 47 (¶43). The numerical value for a volume of the bore (when the height is constant of 1), using a diameter of 5mm, equals 19 (¶43). A volume ratio of 19 to 47 is 0.4. Lisan teaches a ratio of 0.4 while the claim recites a ratio of “between 0.45 and 0.65”; however, the volume ratio of 0.4 is so close to 0.45 that the ratio of 0.45, in the absence of unexpected results, cannot be considered critical. Also, the formula for volume is:   

    PNG
    media_image1.png
    57
    168
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in WO’957 the diameters of Lisan (i.e. for volume of space of body 1 and for volume of space of bore) for the plug and the element 28 to provide a volume ratio between the volume of the element and a volume of the plug of 0.4 in that Lisan teaches in the same art of WO’957 that the volume ratio is conventional and well-known in the art. Further, Lisan indicates volume space of the bore and the volume space of the element to be result effective variables given changes in the diameter in the invention of Lisan; and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have optimized a volume ratio of a volume of the at least one element to a volume of the plug to achieve a more desirable smoking experience and an optimally sized plug (MPEP 2144.05(II)(A)).
Claim 23, WO’957 does not indicate a hardness for the body, the element 28, and the filter component (i.e. body: 40 percent and 60 percent; the element 29: 40 percent and 60 percent; filter component: 75 percent and 82 percent). 
Colard indicates, with respect to cigarette tobacco smoke filters, that there are a variety of parameters to consider when measuring hardness. These are listed in the last paragraph on page 2. Colard also indicates that hardness is a quality indicator and a function of these parameters. Thus, hardness is a result effective variable according to Colard. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have optimized the value of the hardness of the body, the element 28, and the filter component to achieve the optimal hardness value for the best smoking experience.
Claim 24 and 34, in WO’957 the first filtering material is cellulose acetate which is a synthetic (i.e. processed to some degree) filtering material (English machine translation p3 ¶4 L6). Claim 25, in WO’957 the element 28 extends in a longitudinal direction between a first and a second axially opposed faces of the body of the first filtering material (Fig4). Claim 26, WO’957 in view of Lisan teaches a ratio between a transversal dimension (i.e. diameter) defined by the at least one element 28 and a corresponding transversal dimension (i.e. diameter) of the plug is 0.64 (for example 1 having diameters of 7.8mm and 5mm; value of 0.64 is within the claimed range) and 0.51-0.58 (for example 2 having diameters of 5.09-5.41mm and 2.8-3mm; value of 0.51-058 overlaps the claimed range), the transversal dimension (of element 28) being in a direction transversal with respect to a side face of said body (i.e., one of two end faces) substantially perpendicular to at least one of first and second axially opposed faces of the body along the outside of the body just before the two end faces. Claim 27, in WO’957 the element 28 extends in a direction which is substantially parallel to a side face of the body of the first filtering material (Fig3). Claim 28, in WO’957 the element 28 extends through substantially a center of the body of the first filtering element (Fig4). Claim 29, in WO’957 at least one end of the element 28 extends flush with a corresponding face of the body of first filtering element (Fig4). Claim 30, in WO’957 – given that the cotton is fibrous at ends of the plug will constitute minor imperfections at each face of each end, element 28 is considered to protrude to some degree from the faces at the ends. In WO’957 the body is hollow absent the element 28. Claim 31, in WO’957 the element 28 is one continuous element (Fig4). Claim 35, in WO’957 the first filtering material also comprises at least one plasticizer (English machine translation p4 ¶5 L1-3). Claims 36-37, in WO’957 the filter component includes a wrapping paper material 12 and wherein the plug of filter material is overwrapped by the wrapping paper material 12 in sheet form thereabout (p3 ¶4 Fig1 Fig4). Claim 38, in WO’957 the filter component comprises at least one release agent 21 containing a substance such as a perfume solution which will have a flavor (p3 ¶4). Claim 41, in WO’957 the element 28 is colored light blue (p4 ¶5). However, WO’957 is silent as to the coloring mean, i.e. does not teach coloring with a dye. Yet, dyes are conventional and well-known in the cigarette art as a means for coloring – and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have used a dye to color element 28 light blue given that dyes are conventional and well-known in the art where successful coloring results can be expected. Claim 43, WO’957 teaches a filter for an aerosol-generating articles (i.e. cigarette) wherein the filter comprise a filter component according to claim 23 (p1 L2-3 Fig1 Fig4). Claim 44, WO’957 teaches an aerosol-generating article (i.e. cigarette) wherein the aerosol-generating articles comprises a filter component according to claim 23.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013098957 in view of Lisan and Colard as applied to claims 23-31, 34-38, 41, and 43-44 above and further in view of Rosario (US 5,161,549). 
Claims 32-33, WO’957 does not teach that the second filtering material comprises paper fiber, polylactic acid fibers and any combination thereof (i.e. vegetable fibers different from the cotton). 
Rosario teaches a cigarette (c4 L62-63) tobacco smoke filter (c1 L 1-13) where an organic acid(s) is placed on fibrous material of the filter. The fibrous material may include, with cotton, paper fibers (c2 L41-49; c3 L64 to c4 L2). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provide in WO’957 that the second filtering material comprises paper fibers with the cotton fibers in that Rosario teaches that with respect to cigarette tobacco smoke filters cotton and paper fibers may be used together as part of the filter. With respect to polylactic acid fibers, though not required by the claim because such is written in the alternative, polylactic acid fibers are well-known in the art as fibers suitable for a cigarette tobacco smoke filter.

Examiner Response Section
With regards to Applicant’s comments filed 5-27-22: Lisan teaches a ratio of 0.4 while the claim recites a ratio of “between 0.45 and 0.65”; however, the volume ratio of 0.4 is so close to 0.45 that the ratio of 0.45, in the absence of unexpected results, cannot be considered critical. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in WO’957 the diameters of Lisan (i.e. for volume of space of body 1 and for volume of space of bore) for the plug and the element 28 to provide a volume ratio between the volume of the element and a volume of the plug of 0.4 in that Lisan teaches in the same art of WO’957 that the volume ratio is conventional and well-known in the art. Further, Lisan indicates volume space of the bore and the volume space of the element to be result effective variables given changes in the diameter in the invention of Lisan; and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have optimized a volume ratio of a volume of the at least one element to a volume of the plug to achieve a more desirable smoking experience and an optimally sized plug (MPEP 2144.05(II)(A)). Also, Lisan is not applied to teach a second filtering element having any particular hardness in that WO’957 teaches a second filtering element. Lisan is provided to demonstrate that the claimed volume (i.e. how much space) ratio is known in the art: Lisan is analogous to the subject matter of WO’957 in that both are related to a filter component for a smoking article (WO’957 at pg1, ¶1; Lisan at ¶1) -- one skilled in the art would not discard the Lisan reference given that the bore does not contain a filtering material as does WO’957’s bore. One skilled in the art seeking to determine what volumes to use for the body and the bore of WO’957 (i.e. how much space in each) would be motivated to consider the volume teachings in Lisan and not discard the reference merely because the bore in Lisan lacks a filtering material. Both references are analogous to each other and to Applicant’s disclosure (instant specification: pg1 ¶1-3) and Lisan doesn’t make degrading remarks against the concept of WO’957 of having a filtering material in the bore or against the concept of the instant disclosure of having a filtering material in the bore – doesn’t teach away from WO’957’s disclosure or the instant disclosure. Thus, Lisan cannot be disregarded. Colard is considered relevant in that Colard is related to cigarette tobacco smoke filters. Colard indicates, with respect to cigarette tobacco smoke filters, that there are a variety of parameters to consider when measuring hardness. These are listed in the last paragraph on page 2. Colard also indicates that hardness is a quality indicator and a function of these parameters. Thus, hardness is a result effective variable according to Colard. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have optimized the value of the hardness of the body, the element 28, and the filter component to achieve the optimal hardness value for the best smoking experience.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745